Per Curiam:
We do not think the learned judge below erred in instructing the jury that the defendant had the right to take up the board walk in front of his premises. It was placed there by him, or by his permission, for his own convenience. His doing so was in no sense a dedication of it to the public, nor was *193there evidence of its acceptance by the township authorities. The fact that it was used by some of the neighbors on their way to the railroad station, would not constitute an acceptance of it. Had there been such acceptance, it would then have been the duty of the supervisor to keep it in repair. As the matter stood, there was no such duty on the part of the township. On the contrary, had it become dangerous and an accident occurred by reason thereof, Mr. Barker might have been responsible in damages. At most, it was a very trifling matter, and hardly worth the trouble and expense it has occasioned.
Judgment affirmed.
On March 9, 1891, a motion for a re-argument was refused.